In a proceeding pursuant to section 618 of the Insurance Law for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Richmond County, dated September 20, 1977, which granted the application. Order reversed, with $50 costs and disbursements, and proceeding remanded to Special Term for a hearing in accordance herewith. The conflicting versions of the accident, as given by the infant claimant and as contained in the police report, should be explored at the hearing, and the prerequisite issue of whether there had been contact with the motor vehicle should be determined (see Insurance Law, §§ 617, 618). Damiani, J. P., Titone, Suozzi and O’Connor, JJ., concur.